
	

115 S1119 IS: Federal Maritime Commission Authorization Act of 2017
U.S. Senate
2017-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1119
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2017
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize appropriations for fiscal years 2018 and 2019 for the Federal Maritime Commission, and
			 for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Federal Maritime Commission Authorization Act of 2017.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Authorization of appropriations. Sec. 3. Record of meetings and votes. Sec. 4. Public participation. Sec. 5. Preventing deceptive practices. Sec. 6. Reports filed with the Commission. Sec. 7. International ocean shipping supply chain information portal demonstration project. Sec. 8. Transparency. Sec. 9. Treatment of tug operators. Sec. 10. Prohibitions and penalties.  2.Authorization of appropriations (a)In generalSection 308 of title 46, United States Code, is amended by striking $24,700,000 for each of fiscal years 2016 and 2017  and inserting $28,490,000 for each of fiscal years 2018 and 2019.
 (b)International ocean shipping supply chain information portal demonstration projectThere is authorized to be appropriated to carry out section 7 of this Act $1,000,000 for each of fiscal years 2018 and 2019.
			3.Record of meetings and votes
 (a)In generalSection 303 of title 46, United States Code, is amended to read as follows:  303.Meetings (a)In generalThe Federal Maritime Commission shall be deemed to be an agency for purposes of section 552b of title 5.
 (b)RecordThe Commission, through its secretary, shall keep a record of its meetings and the votes taken on any action, order, contract, or financial transaction of the Commission.
						(c)Nonpublic collaborative discussions
 (1)In generalNotwithstanding section 552b of title 5, a majority of the Commissioners may hold a meeting that is not open to public observation to discuss official agency business if—
 (A)no formal or informal vote or other official agency action is taken at the meeting; (B)each individual present at the meeting is a Commissioner or an employee of the Commission; and
 (C)the General Counsel of the Commission is present at the meeting. (2)Disclosure of nonpublic collaborative discussionsExcept as provided under paragraph (3), not later than 2 business days after the conclusion of a meeting under paragraph (1), the Commission shall make available to the public, in a place easily accessible to the public—
 (A)a list of the individuals present at the meeting; and (B)a summary of the matters discussed at the meeting, except for any matters the Commission properly determines may be withheld from the public under section 552b(c) of title 5.
 (3)ExceptionIf the Commission properly determines matters may be withheld from the public under section 555b(c) of title 5, the Commission shall provide a summary with as much general information as possible on those matters withheld from the public.
 (4)Ongoing proceedingsIf a meeting under paragraph (1) directly relates to an ongoing proceeding before the Commission, the Commission shall make the disclosure under paragraph (2) on the date of the final Commission decision.
 (5)Preservation of open meetings requirements for agency actionNothing in this subsection may be construed to limit the applicability of section 552b of title 5 with respect to a meeting of the Commissioners other than that described in this subsection.
 (6)Statutory constructionNothing in this subsection may be construed— (A)to limit the applicability of section 552b of title 5 with respect to any information which is proposed to be withheld from the public under paragraph (2)(B) of this subsection; or
 (B)to authorize the Commission to withhold from any individual any record that is accessible to that individual under section 552a of title 5..
 (b)Table of contentsThe table of contents of chapter 3 of title 46, United States Code, is amended by amending the item relating to section 303 to read as follows:
				303. Meetings..
			4.Public participation
 (a)Notice of filingSection 40304(a) of title 46, United States Code, is amended to read as follows:  (a)Notice of filingNot later than 7 days after the date an agreement is filed, the Federal Maritime Commission shall—
 (1)transmit a notice of the filing to the Federal Register for publication; and (2)request interested persons to submit relevant information and documents..
			(b)Request for information and documents
 Section 40304(d) of title 46, United States Code, is amended by striking section and inserting part. (c)Saving clauseNothing in this section, or the amendments made by this section, may be construed—
 (1)to prevent the Federal Maritime Commission from requesting from a person, at any time, any additional information or documents the Commission considers necessary to carry out chapter 403 of title 46, United States Code;
 (2)to prescribe a specific deadline for the submission of relevant information and documents in response to a request under section 40304(a)(2) of title 46, United States Code; or
 (3)to limit the authority of the Commission to request information under section 40304(d) of title 46, United States Code.
				5.
					Preventing deceptive practices
 (a)License requirementSection 40901(a) of title 46, United States Code, is amended, in the first sentence, by striking act and inserting act, including holding itself out by solicitation, advertisement, or otherwise,. (b)Financial responsibilitySection 40902(a) of title 46, United States Code, is amended, in the language preceding paragraph (1), by striking act and inserting act, including holding itself out by solicitation, advertisement, or otherwise,.
 6.Reports filed with the CommissionSection 40104(a) of title 46, United States Code, is amended to read as follows:  (a)Reports (1)In generalThe Federal Maritime Commission may require a common carrier or marine terminal operator, or an officer, receiver, trustee, lessee, agent, or employee of the common carrier or marine terminal operator to file with the Commission a periodical or special report, an account, record, rate, or charge, or a memorandum of facts and transactions related to the business of the common carrier or marine terminal operator, as applicable.
 (2)RequirementsThe report, account, record, rate, charge, or memorandum shall— (A)be made under oath if the Commission requires; and
 (B)be filed in the form and within the time prescribed by the Commission.. 7.International ocean shipping supply chain information portal demonstration project (a)In generalThe Federal Maritime Commission may enter into a cooperative agreement (as that term is used in section 6305 of title 31, United States Code) with one or more private, academic, or other non-Federal persons to develop and demonstrate the feasibility of an Internet-based national seaport information portal for the collection and dissemination of information to increase overall supply chain visibility, reliability, and resilience with respect to international ocean shipping.
 (b)InformationInformation referred to in subsection (a) includes the information needs of key elements of the import-shipping and export-shipping supply chains, including those regarding container availability, chassis availability, trucking operations, and other ocean carrier, seaport, and marine terminal operations.
			8.Transparency
 (a)In generalBeginning not later than 60 days after the date of the enactment of this Act, the Federal Maritime Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives biannual reports that describe the Commission's progress toward addressing the issues raised in each unfinished regulatory proceeding, regardless of whether the proceeding is subject to a statutory or regulatory deadline.
 (b)Format of reportsEach report under subsection (a) shall, among other things, clearly identify for each unfinished regulatory proceeding—
 (1)the popular title; (2)the current stage of the proceeding;
 (3)an abstract of the proceeding; (4)what prompted the action in question;
 (5)any applicable statutory, regulatory, or judicial deadline; (6)the associated docket number;
 (7)the date the rulemaking was initiated; (8)a date for the next action; and
 (9)if a date for next action identified in the previous report is not met, the reason for the delay. 9.Treatment of tug operators (a)ExceptionsSection 40307(b)(1) of title 46, United States Code, is amended by inserting tug operators, after motor carriers,.
 (b)Concerted actionSection 41105(4) of title 46, United States Code, is amended— (1)by striking non-ocean carrier and inserting tug operator, non-ocean carrier,; and
 (2)by inserting tug operators or after States by those. 10.Prohibitions and penaltiesSection 41104(11) of title 46, United States Code, is amended by striking a tariff as required by section 40501 of this title and.
		
